department of the treasury internal_revenue_service teige eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date ‘legend org organization name org address date date uyil xx date -aaddreas address employer_identification_number petson to contact id number contact numbers voice fax last date for filing a petition with the tax_court february 20xx certified mail-return receipt dear a final revocation letter as this is to your exempt status under sec_501 of the internal_revenue_code the internal revenue service’s recognition of your organization as an organization described in sec_501 is hereby revoked effective january 20xx we have made this determination for the following reasons are you operated you have not demonstrated that exclusively for charitable educational or other exempt purposes within the meaning of lr c sec_501 you failed to comply with the conditions of your exemption in that you did not file forms or respond to repeated reasonable requests to allow the internal_revenue_service to examine your books records and activities you have not demonstrated you primarily engaged in activities furthering exempt purposes as such you failed to meet the requirements of lr c sec_501 and sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code ‘you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20x x and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court of the district const of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you may write to the tax coutt at the following address however you you also have the right to contact the office of the taxpayet advocate should first contact the person whose name and telephone number ate shown above since this person can access your tax information and can help you get answers you can call and ask for ‘taxpayer advocate assistance or you can contact the taxpayer_advocate office located nearest you by calling or by writing vaxpayer advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal ot technically correct_tax detertninations not extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely vicki l hansen acting director eo examinations cs tam exempt and governmen entifies org address department of the treasury intemal revenue service ms 4957-dal commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_504 of the internal_revenue_code code is necessary ifyou accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position ‘an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an intemal revenue service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do ot protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination of extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at ifyou have any questions please calll the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f depart foon 8820xxa ‘name of taxpayer org issue - organization not responding te document request by the irs explanation of items ofs tag -tna waae bae 20kk schedule noor bahibit year period ended legend org organization name issue failing to respond to document requests xx date whether the organization qualifies for exemption under sec_501 of the internal_revenue_code facts exhibit a provides copies of the internal_revenue_service correspondence requesting that exempt_organization provide documents to facilitate an audit for the tax period ending december 20xx letters have been mailed out on october 20xx and april 20xx exempt_organization failed to respond to the internal_revenue_service correspondence law sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by irc sec_11 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gtoss income deduction credits or other matters required to be shown by such person in any retum of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any intemal revenue law form 886-a rev department of the treasury - internal_revenue_service page -1- depasnea of ie taal reston sa fon 8820xxa name of taxpayet ‘org issue - organization not responding to document request by the irs schedule no of exhibit year petiod ended explanation of items 20xx sec_1_6033-2 i provides that every organization which has established its sight to exemption from tax whether or not it is required to file an annual return of information shal submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 rey rul 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer's position this area is left blank government’s position based on the above cited law it is the government’s position that the exempt_organization has failed to meet its reporting requirements as such the tax exempt status of the same should be withdrawn conclusion it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods ending on or after december 20xx form 886-a rev department of the treasury - intemal revenue service page -2-
